Citation Nr: 0118211
Decision Date: 07/12/01	Archive Date: 09/12/01

DOCKET NO. 97-26 277               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Timeliness of the appeal of an April 1993 rating decision that
determined that a July 1984 rating decision did not involve CUE.

(The issue of an increased evaluation for right knee disability,
rated as 20 percent disabling for the period prior to September 27,
1994, is the subject of a separate decision.)

REPRESENTATION

Appellant represented by: Robert A. Laughlin, Attorney

ATTORNEY FOR THE BOARD

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to September
1971.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from an April 1997 decision of the RO.

In April 1993, the RO determined that a July 1984 rating decision
did not involve clear and unmistakable error (CUE). Hearing
testimony offered in February 1994 was construed as a Notice of
Disagreement with the April 1993 rating decision. The RO issued a
Statement of the Case (SOC) in June 1996. The veteran was informed
that he must file an appeal within 60 days from the date of that
letter or his case would be closed. The veteran submitted a VA Form
9 that was received at the RO on October 15, 1996. In an April 1997
letter, the RO informed the veteran that his appeal regarding the
issue of CUE in the July 1984 rating action was not timely and the
April 1993 rating decision was final.

In a June 1997 decision, the Board denied a claim for an increased
rating. In addition, the Board noted in the introduction that it
did not have jurisdiction of the CUE claim, as the veteran did not
file a timely Substantive Appeal. The veteran appealed to the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(Court).

In an April 2000 memorandum decision, the Court affirmed that part
of the Board's decision that denied an increased rating as of
September 27, 1994. The Court vacated that part of the Board's
decision that denied an increased rating prior to September 27,
1994, and remanded for additional proceedings. In addition, the
Court affirmed the Board's determination that it did not have
jurisdiction of the CUE claim, as the veteran had not filed a
timely Substantive Appeal.

Complicating matters, in May 1997, while the claims folder was at
the Board the RO received a statement from the veteran which it
interpreted as a Notice of Disagreement with the April 1997
determination that the VA Form 9 was untimely.

- 2 -

An SOC was issued in June 1997, and the RO received from the
veteran a VA Form 9 addressing the timeliness issue in August 1997.
Thus, a question has arisen regarding the effect of the Court's
April 2000 decision on the current timeliness issue.

REMAND

In his August 1997 VA Form 9, the veteran challenged the finality
of the July 1984 rating decision. He argued that he had submitted
a Notice of Disagreement in a letter dated November 25, 1984. The
RO has not addressed the finality of the July 1984 decision. If the
veteran is correct in his contention that he filed a Notice of
Disagreement, the CUE claim, and, therefore, the timeliness issue,
would be moot. Thus, this case must be remanded for the RO to
address the finality of the July 1984 decision.

In addition, there has been a significant change in the law during
the pendency of this appeal.

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096,
et seq. Among other things, this law eliminates the concept of a
well-grounded claim, redefines the obligations of VA with respect
to the duty to assist, and supercedes the decision of the United
States Court of Appeals for Veterans Claims in Morton v. West, 12
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had
held that VA could not assist in the development of a claim that is
not well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7(a), 114 Stat. 2096, 2099-2100. See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

- 3 -

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, compliance with the notice and duty
to assist provisions contained in the new law is now required. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3-4,
114 Stat. 2096, 2096-2099 (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107).

In addition, because the RO has not yet considered whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, it would be potentially
prejudicial to the appellant if the Board were to proceed to issue
a decision at this time. See Bernard v. Brown, 4 Vet. App. 384
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In light of the foregoing, the Board is REMANDING the case to the
RO for the following actions:

1. The RO should address the finality of the July 1984 rating
decision. In so doing, the RO should specifically address the
veteran's contention that his letter dated November 25, 1984, was
a timely Notice of Disagreement. Then, the RO should proceed
accordingly.

2. Then, the RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, is completed.

3. After completing the action requested above, if not rendered
moot, the RO should review the veteran's appeal. If the benefit
sought on appeal is not granted, the veteran and his representative
should be provided with a supplemental statement of the case and
afforded a reasonable opportunity to reply thereto.

4 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if indicated.

The veteran need take no further action until he is otherwise
notified, but he may furnish additional evidence and argument while
the case is in remand status. Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).

In taking this action, the Board implies no conclusion as to any
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



